Citation Nr: 0903899	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  07-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for blepharitis.

3.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1960 to July 
1962.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the veteran's claims for 
service connection for glaucoma, blepharitis and allergic 
rhinitis.  The veteran disagreed and perfected an appeal.


FINDINGS OF FACT

1.  A preponderance of the evidence supports a conclusion 
that the veteran's glaucoma is unrelated to his active duty 
service.

2.  A preponderance of the evidence supports a conclusion 
that the veteran's blepharitis is unrelated to his active 
duty service.

3.  A preponderance of the evidence supports a conclusion 
that the veteran's allergic rhinitis is unrelated to his 
active duty service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for glaucoma is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Entitlement to service connection for blepharitis is not 
warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Entitlement to service connection for allergic rhinitis 
is not warranted.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for glaucoma, blepharitis and allergic rhinitis.  
The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. 
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

In this case, the RO informed the veteran in a letter dated 
May 2005 about the information and evidence that is necessary 
to substantiate his claim for service connection by informing 
the veteran that the evidence must show that he had an injury 
in military service or a disease that began in or was made 
worse during military service, or there was an event in 
service that caused an injury or disease; he had a current 
physical or mental disability shown by medical evidence; and, 
that there is a relationship between his disability and an 
injury, disease, or event in military service.  

In addition, the RO notified the veteran in that reasonable 
efforts would be made to help him obtain evidence necessary 
to support his claim, including that VA would request any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In the present appeal, the veteran was provided with notice 
of the first three Dingess elements, but was not provided 
specific notice of how VA determines a disability rating and 
an effective date.  However, the lack of such notice is not 
prejudicial to the veteran because the RO denied service 
connection for the issues on appeal and a disability rating 
and an effective date are not yet material to the veteran's 
claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them. Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below, and the veteran was provided with VA 
examinations in November 2005, and January and May 2006. The 
reports of the medical examinations reflects that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses.

The Board also observes that the veteran's service medical 
treatment records could not be found at National Personnel 
records Center (NPRC) in St. Louis, Missouri. The RO has 
attempted to obtain duplicate or alternative medical records 
pertaining to the veteran's Army service. Such efforts have 
been unsuccessful.  After review of the entire record, the 
Board believes that any further search would be an exercise 
in futility. Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

VA has further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
statement of the case which informed them of the laws and 
regulations relevant to the veteran's claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran elected in writing on his VA Form 9 
substantive appeal dated January 2007 not to present evidence 
and testimony at a hearing before a Veterans Law Judge.

The Board will therefore proceed to a decision on the merits.  


Entitlement to service connection for glaucoma.

Entitlement to service connection for blepharitis.

Entitlement to service connection for allergic rhinitis.

Because the issues present similar facts and evidence, they 
will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2008).

For certain chronic disorders, including duodenal ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2007); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initial matter - missing service medical records

At the outset of its discussion, the Board again notes that 
the veteran's service medical records are missing.  The RO 
tried to locate the veteran's service records, but was not 
successful.  See Hayre, supra.

Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule. See Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant. See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 9 Vet. App. 215, 217-18 
(2005), aff'd Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 
2006) [there is no "adverse presumption" where records have 
been lost or destroyed while in government control which 
would require VA to disprove a claimant's allegation of 
injury or disease in service in these particular cases].

Analysis

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
review each Hickson element in turn.

With regard to glaucoma, the record contains the treatment 
record of a January 2006 VA examiner who diagnosed the 
veteran with "borderline controlled open angle glaucoma."  
With regard to blepharitis, a May 2006 VA examiner noted the 
veteran's condition included blepharitis.  With regard to 
allergic rhinitis, a November 2005 VA examiner diagnosed the 
veteran with allergic rhinitis.  Thus, element (1) is 
satisfied as to each claim.

With regard to element (2), the Board first observes that 
there are no service treatment records in evidence.  The only 
evidence of record regarding the time the veteran was in 
service are the statements of the veteran.  In his claim 
received July 2005, the veteran stated that "I have eye 
problems since my military service . . . I also have 
respiratory problems since 1962, when I left the Army."  In 
the VA Form 21-526 received in October 2005, the veteran 
indicated that he had "vision" disabilities since May 1962 
and "respiratory system" disabilities since 1961, and 
further indicated he was treated at Ft. Lee, Virginia, for 
vision problems and at "Lettel Creek [sic]" [Little Creek] 
Virginia for the respiratory problems.  In the notice of 
disagreement received in July 2006, the veteran stated that 
"I went in service with good eye vision and came out after 
two years needing and using eyeglasses due to losing my 
eyesight in service."  In the VA-Form 9 received in January 
2009, the veteran stated "I was treated and given eyeglasses 
at Ft. Lee Va. prior to my discharge from svc [service] due 
to my vision loss and should be s/c [service-connected]."  

It is the province of the Board to determine credibility of 
witnesses and evidence in the record.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 
1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072, 1076 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit, citing Madden, recognized that the Board had 
inherent fact-finding ability. In addition, the Court has 
declared that in adjudicating a claim the Board has the 
responsibility to weigh and assess the evidence.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).


The Board assesses the statements of lay witnesses by first 
determining whether the witness is competent to make the 
statement at issue.  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience, and such evidence must be 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curium, 
78 F.3d 604 (Fed. Cir. 1996), the Court remarked that the 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  A veteran's testimony may be affected 
by his being an interested party.  While VA cannot ignore a 
veteran's statements or testimony simply because he is an 
interested party, the Board may assess whether his personal 
interest affects his credibility.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  A veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim.  See Shaw v. Principi, 3 Vet. App. 
365 (1992).

Put succinctly, the Board must assess, in the context of the 
record as a whole, whether a witness' statement tends to 
produce a belief that the thing stated is true.  With this 
guidance, the Board will assess the credibility of the 
statements in the record. 

The Board observes that the veteran is competent as a lay 
witness to provide evidence regarding what he observed or 
experienced.  The fact that he received glasses during 
service is evidence he is competent to provide.  See 
§ 3.159(a)(2) supra.  In addition, he is competent to state 
over what period of time he had experienced symptoms 
regarding his eyes and his respiratory system.  In this case, 
he simply states that his vision and respiratory problems 
began during service.  

However, assuming that he did receive eyeglasses during 
service, it does not logically follow that the receipt of 
eyeglasses some 40 years ago necessarily implies that the 
veteran had symptoms of glaucoma and/or blepharitis during 
service.  Nor does the statement that respiratory problems 
began during service necessarily mean that the veteran had 
allergic rhinitis during service.  The veteran has presented 
not one item of evidence showing that the conditions were 
recurrent at any point during the 40 year period between 
discharge and the veteran's claim.  

As noted above, the loss of the veteran's service treatment 
records increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant, but it does not lower the 
evidentiary burden that the veteran must bear.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].

The veteran's statements must be weighed with other factors 
in the record.  For example, the veteran is seeking monetary 
benefits with his claim.  See Cartright supra.  The veteran's 
claim was made more than 40 years after he was discharged 
from active duty.  See Shaw supra.  The veteran's statements 
regarding continuity of symptoms for the disabilities claimed 
are not supported by the of evidence.  The mere fact of an 
in-service injury is not enough; there must be evidence of a 
chronic disability resulting from that injury.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. See 38 C.F.R. § 3.303(b) (2008).

In sum, after review of all evidence, the Board finds that 
the veteran's statements of in-service incurrence of 
glaucoma, blepharitis and allergic rhinitis are not credible, 
and that the evidence does not satisfy Hickson element (2).

With regard to Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the record does not contain any 
medical evidence regarding the nexus of any of the veteran's 
diagnosed disorders.  To the extent the veteran's statements 
can be construed to support such a nexus, the Board notes 
that they do not comprise medical evidence, and further that 
the veteran is not competent to render a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the evidence does 
not satisfy Hickson element (3).

For the reasons stated above, the Board finds that 
entitlement to service connection for glaucoma, blepharitis 
and allergic rhinitis is not warranted.


ORDER

Entitlement to service connection for glaucoma is denied.

Entitlement to service connection for blepharitis is denied.

Entitlement to service connection for allergic rhinitis is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


